        2:18-cv-02312-CSB-EIL # 22            Page 1 of 13                                                E-FILED
                                                                          Friday, 07 August, 2020 03:40:55 PM
                                                                                  Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

ANTHONY L. ROBERSON,                                  )
                                                      )
                Plaintiff,                            ) Case No. 18-cv-2312
                                                      )
        vs.                                           )
                                                      ) Judge Colin Stirling Bruce
CORRECTIONAL OFFICER COLE                             )
ANDERSON, individually, and                           ) Magistrate Judge Eric I. Long
VERMILION COUNTY,                                     )
                                                      )
                Defendants.                           )

               DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S
                              MOTIONS IN LIMINE

        NOW COME the Defendants, COLE ANDERSON and VERMILION COUNTY, by and

through their attorneys, MICHAEL W. CONDON and TONY S. FIORETTI of HERVAS,

CONDON & BERSANI, P.C., and in opposition to Plaintiff’s motions in limine (Dkt. # 19)

state as follows:

   I.         DEFENDANTS’ RESPONSE TO PLAINTIFF’S FIRST MOTION IN LIMINE

    PLAINTIFF’S MOTION TO BAR REFERENCE TO PRIOR (OR SUBSEQUENT)
                 ARRESTS OR CONVICTIONS OF PLAINTIFF

        Plaintiff’s first Motion in Limine seeks to keep out his prior arrests and criminal

convictions from trial. (Plaintiff’s Mtn. in Limine, Dkt. # 19, at pp. 2-5). Plaintiff refers generally

to his desire to prohibit the Defendants from using the convictions and arrests to attack his

character. Id. Defendants do not intend to admit any of Plaintiff’s convictions as character

evidence. The Federal Rules of Evidence hold that in civil cases, a witness’s felony convictions

within the last 10 years “must be admitted.” Fed. R. Evid. 609(a),(b). This mandate is subject

only to Rule 403’s “probative value is substantially outweighed by the risk of unfair prejudice”

balancing test. Fed. R. Evid. 609(a)(1)(A). Any admission of a conviction involves some
        2:18-cv-02312-CSB-EIL # 22             Page 2 of 13



prejudice, the question is whether the prejudice is unfair and substantially outweighs its

probative value. Mendez v. Kreissler, No. 09-CV-2276, 2011 WL 5869788, at *4 (C.D. Ill. Nov.

22, 2011) (“Although the admission of this conviction does prejudice the Plaintiff, the level

of unfair prejudice fails to substantially outweigh the significant probative value of Plaintiff's

conviction.”) (emphasis in original). Plaintiff’s 2020 conviction fits this description and must be

admitted. Plaintiff provides no argument or basis for its exclusion other than generally that the

type of crime (domestic battery) is too dissimilar from the circumstances of this case, citing a

Fourth Circuit case. (Pltf.’s Mtn., at p. 4). This Court should reject Plaintiff’s argument as to the

2020 conviction, and admit the same for impeachment purposes under Rule 609.

        Here, Plaintiff has also been convicted of seven other felonies since 1991. (See Defs.’

Mtns. in Limine, Dkt. # 18, at p. 9). While these felonies are outside the Federal Rules’ 10-year

window, the admission of the drug felonies is substantially more probative than prejudicial.

These felonies go towards Plaintiff’s credibility as a witness. Defendants agree that the 1991

felonies for robbery and aggravated battery, the 1997 felonies of aggravated battery and felon in

possession of a weapon, and the 2002 felony for knowingly damaging property are likely more

prejudicial than probative and do not seek admission of these other felonies. Plaintiff argues that

the admission of prior felonies is only meant to “stink up” the Plaintiff at trial. (Pltf.’s Mtn., at p.

5). The Seventh Circuit has flatly rejected this premise. See Campbell v. Greer, 831 F.2d 700,

707 (7th Cir. 1987); Schmude v. Tricam Industries, 556 F.3d 624, 627 (7th Cir. 2009).

        Rule 609 and the common law tradition out of which it evolved rest on the common-
        sense proposition that a person who has flouted society's most fundamental norms, as
        embodied in its felony statutes, is less likely than other members of society to be deterred
        from lying under oath in a trial by the solemnity of the oath, the (minuscule) danger of
        prosecution for perjury, or internalized ethical norms against lying. If so, this is
        something a jury should be permitted to take into account in evaluating a witness's
        believability.

Campbell, 831 F.2d, at 707.

                                                   2
        2:18-cv-02312-CSB-EIL # 22             Page 3 of 13



        The jury may be apprised of the “particular felonies charged, the date, and the

disposition.” See Susinka v. Smith, No. 08-CV-2207, 2010 WL 4901983, at *2 (C.D. Ill. Nov. 24,

2010). The probative value of the Defendant’s ability to impeach Plaintiff’s testimony is quite

high. The Plaintiff’s credibility is at the heart of the trial in this matter, in that he claims he was

already taken down to the ground and handcuffed before being struck in the face. Defendant

Anderson disputes this version of events. This will require the jury to weigh their credibility.

Plaintiff also alleges a mechanism of injury that is at odds with his medical records, which

requires the jury to assess his credibility.

        Comparatively, the prejudicial nature of the convictions is slight. Plaintiff was in jail at

the time of the incident. The jury will already be cognizant that the Plaintiff has engaged in

wrongdoing resulting in his arrest and placement in the jail. See Romanelli v. Suliene, 615 F.3d

847, 854 (7th Cir. 2010) (taking into account that “the jury was already aware that the lawsuit

was a prisoner's civil rights case” when weighing the prejudice to the plaintiff); Wilson v.

Groaning, 25 F.3d 581, 585 (7th Cir. 1994) (same); Diaz v. Walker, No. 08-CV-1280, 2014 WL

11395150, at *4 (C.D. Ill. May 28, 2014) (J. McDade) (same). Moreover, the jury will see

surveillance footage showing that this incident occurred in a jail, and the jury will also hear that

Plaintiff is a convicted felon.

        Further, Defendants do not seek to provide the underlying details of the crimes, merely

the fact of the earlier convictions - just the disposition, the date, and the offense. See Campbell,

831 F.2d, at 707; Bustamante v. Thedford, No. 89 C 3471, 1995 WL 76900, at *2 (N.D. Ill. Feb.

23, 1995) (admitting the offense, date, and disposition, but not details of underlying crimes).

Additionally, Defendants propose Seventh Circuit Pattern Instruction 1.15 which is an

appropriate limiting instruction on the jury’s consideration of the impeachment evidence. This

Court should deny Plaintiff’s Motion in Limine and admit his prior felony drug convictions as

                                                    3
        2:18-cv-02312-CSB-EIL # 22           Page 4 of 13



impeachment evidence under Rule 609(b)(1) and admit Plaintiff’s 2020 conviction under Rule

609(a)(1). “Evidence of a conviction for possession of drugs does not carry the same potential

for inflaming the jury as does evidence of a an armed robbery conviction.” Coles v. City of

Chicago, No. 02 C 9246, 2005 WL 1785326, at *3 (N.D. Ill. July 22, 2005) (internal quotation

marks omitted).

       Alternatively, if this Court is persuaded that the nature of Plaintiff’s past crimes will

unfairly prejudice the jury (Defendants dispute that this is the case), the Seventh Circuit has

endorsed “sanitization” of prior felonies, “to lessen that prejudice—referring only to his

incarceration for felonies—is permissible and often preferred.” Miller v. Gonzales, No. 17-2386,

2018 WL 3913328, at *2 (7th Cir. Aug. 15, 2018) (rejecting a challenge to the admissibility of

prior felonies under Rule 609(a)(1)(A)); see also Barlow v. Riley, No. 12-2058, 2013 WL

2295447, at *2 (C.D. Ill. May 24, 2013) (J. Bernthal) (admitting sanitized version of prior

felonies). “[I]t is not for [the] Court to question the wisdom of Rule 609, which makes clear that

prior felony convictions are relevant to a witness's character for truthfulness.” Barlow, 2013 WL

2295447, at *2.

       Particularly instructive on the sanitization issue is Porter v. Campbell, No. 12-2092, 2013

WL 2949154, at *4 (C.D. Ill. June 14, 2013) where plaintiff similarly had an extensive felony

history, including felonies older than ten years, and the Court limited the impeachment of the

witness to the fact that he had “prior felony convictions” (plural). Id. at *4. This compromise, the

Court found “that evidence that Plaintiff has ‘prior felony convictions’ will permit the jury to

weigh his credibility in accordance with Rule 609, and that the marginal increase in probative

value for Plaintiff's credibility that would be gained by admitting the nature and exact number of

these crimes is substantially outweighed by the danger of unfair prejudice to Plaintiff.” Id. If the

Court is inclined to find that the number and nature of Plaintiff’s prior felony convictions is too

                                                  4
        2:18-cv-02312-CSB-EIL # 22            Page 5 of 13



prejudicial, Defendants argue that the Court may “sanitize” the prior convictions just as the

Court did in Porter.

       With respect to Plaintiff’s arrest history, Defendants do not anticipate eliciting any

testimony specifically regarding Plaintiff’s prior arrests. However, Plaintiff testified that he was

familiar with the Jail’s rules and regulations regarding the conduct of detainees, including that

some of the conduct he exhibited prior to the incident, i.e. grabbing his wallet back after it was

removed during a pat-down was against the rules of the facility. (Pltf.’s Dep., at p. 67).

Obviously, Plaintiff’s familiarity with the jail is due to having been frequently arrested and

convicted of crimes in Vermilion County. This familiarity goes to show Plaintiff’s knowledge of

the rules of the facility, his knowledge of the necessity to follow officers’ directives, and shows

Plaintiff’s absence of mistake or intent to disobey orders on the date of the occurrences in

Plaintiff’s complaint.

       Moreover, Plaintiff’s prior history of intemperance and frequent arrests for violent

crimes, including domestic battery, rebut Plaintiff’s allegations that he did nothing to provoke

any response by Officer Anderson. See Young v. Rabideau, 821 F.2d 373, 379 (7th Cir. 1987)

(affirming District Court’s declination in admitting disciplinary records of detainee, but allowing

limited cross-examination on the detainee’s prior acts of intemperance and violence to rebut his

claims that he lacked any intent to provoke the corrections officer defendant). Just like the

disciplinary history of a detainee in Young, Defendant should be afforded the opportunity to

cross-examine Plaintiff on his history of violence when he has alleged he did nothing to provoke

Officer Anderson or put Anderson in reasonable fear of an imminent battery. Plaintiff’s history

of violent misconduct belies his allegations that he meant nothing by his threats to the officer that

he would “kick his ass” and did not grab the officer by the uniform and push him up against the




                                                  5
         2:18-cv-02312-CSB-EIL # 22            Page 6 of 13



wall prior to being struck by Anderson. Plaintiff’s arrest history also rebuts any claim that

Plaintiff’s actions were unintentional or mistaken. Id. at 381.

         Plaintiff has also testified that he didn’t know Corrections Officer Anderson’s name

because all the corrections officers at the time of the incident were “new.” (Pltf.’s Dep., at p. 46).

Again, Plaintiff’s own testimony evidences familiarity with the Jail and its staff. Finally,

Plaintiff’s counsel elicited testimony that Plaintiff had experience in the jail, and never had any

violent interactions with a correctional officer prior to this one. (Pltf.’s Dep., at pp. 104-105).

Should this testimony be elicited at trial (which would constitute inadmissible evidence of

Plaintiff’s supposed good character, and improper bolstering), it opens the door to any other

evidence rebutting Plaintiff’s supposed character for non-violence, and Plaintiff’s extensive

history of violence, including multiple arrests and convictions for violent offenses.

         WHEREFORE, for the foregoing reasons, this Court should DENY Plaintiff’s First

Motion in Limine, and admit Plaintiff’s 2020 felony conviction, and allow for Plaintiff’s prior

drug convictions to be used as impeachment pursuant to Rule 609(b)(1) and Plaintiff’s 2020

felony conviction under Rule 609(a)(1).


   II.      DEFENDANTS’ RESPONSE TO PLAINTIFF’S SECOND
            MOTION IN LIMINE

PLAINTIFF’S MOTION TO BAR REFERENCE TO HIS ARREST THAT LED TO HIS
            INCARCERATION ON THE DAY OF THE INCIDENT

         Plaintiff argues that his domestic battery incident that led to his arrest and incarceration

on the day of the incident “has no relevance as to whether Defendant Anderson used

unreasonable and excessive force towards Plaintiff.” (Plaintiff’s Mtn. in Limine, Dkt. # 19, at p.

5). Plaintiff is incorrect. Supreme Court case law is exceedingly clear that in an excessive force

case involving a pretrial detainee or an arrestee, the crime for which the Plaintiff has been



                                                   6
        2:18-cv-02312-CSB-EIL # 22             Page 7 of 13



arrested, is a factor to be considered when gauging the reasonableness of the use of force. See

Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (citing, Graham v. Connor, 490 U.S. 386, 396

(1989)). “[T]he question whether an officer has used excessive force requires careful attention to

the facts and circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and whether

he is actively resisting arrest or attempting to evade arrest by flight.” Id. (internal quotation

omitted).

       Moreover, Officer Anderson’s knowledge of Plaintiff’s immediately preceding arrest is

relevant to his assessment of the danger posed by Plaintiff and the necessity of the use of force.

See DeLuna v. City of Rockford, Ill., 447 F.3d 1008, 1010–11 (7th Cir. 2006) (Officer’s

awareness of prior arrests for violent offenses, violent behavior, and that offender was known to

carry a firearm was relevant to the objective reasonableness of force used). Officer Anderson’s

knowledge of the fact that Plaintiff was arrested on a violent offense is relevant to his state of

mind and the reasonableness of his use of force when confronted by Plaintiff. See Burton v. City

of Zion, 901 F.3d 772, 777 (7th Cir. 2018) (“the knowledge of the officer is a critical inquiry in

any assessment of reasonable force.”).

       Officer Anderson testified at his deposition that he knew Plaintiff was booked on a

charge for domestic battery. This knowledge necessarily informed his assessment of the danger

posed by Plaintiff to Anderson when Plaintiff threatened him, disobeyed his orders, and

eventually turned and confronted him by grabbing Anderson’s uniform. Moreover, this

knowledge would inform the judgment of any reasonable officer in Anderson’s position – the

standard by which the jury will be evaluating the use of force by Anderson. See Deering v.

Reich, 183 F.3d 645, 652 (7th Cir. 1999). Plaintiff’s arrest for domestic battery on the date of the




                                                   7
         2:18-cv-02312-CSB-EIL # 22                 Page 8 of 13



incident is unmistakably relevant. Plaintiff’s argument is contrary to Seventh Circuit precedent

and must be rejected.

        Moreover, Plaintiff’s victim in the underlying domestic battery testified that prior to his

arrest, Plaintiff was “belligerent” and “real nasty” and that he was “very intoxicated.” (DeNeal

Dep., at pp. 11-12).1 DeNeal also testified that Roberson struck her in the eye and stomach.

(DeNeal Dep., at pp. 7-8). Plaintiff admitted to striking DeNeal at his deposition, and pleaded

guilty to the misdemeanor domestic battery stemming from the incident. (Pltf.’s Dep., at pp. 42-

43). Testimony regarding Plaintiff’s intoxication and behavior at the time of his arrest informs

the jury of Plaintiff’s ability to recall, and is relevant to the jury’s determination as to whether the

force used was reasonable. This testimony will allow the jury to examine the extent of Plaintiff’s

impaired judgment and his general state of mind at the time of the encounter with Defendant

Anderson less than two hours later. Saladino v. Winkler, 609 F.2d 1211, 1214 (7th Cir. 1979)

(evidence of intoxication admissible to show impaired judgment and intoxication relevant to

reasonableness of force used). In fact, Plaintiff’s intoxication makes it “more probable that

plaintiff acted as defendant contended he did.” Palmquist v. Selvik, 111 F.3d 1332, 1342 (7th Cir.

1997) (quoting Saladino, 609 F.2d at 1214). This testimony does not represent the type of

prejudicial “bad act” from long ago that can be excluded under Rule 404 or Rule 403, but instead

describes a continuous course of behavior by Plaintiff over the course of only a few hours that

culminated in his confrontation with Officer Anderson. This testimony necessarily informs the

jury about whether the force used was reasonable.

        It is settled law that “evidence of a plaintiff’s impairment is relevant to his excessive

force claim because it goes to how the plaintiff interacted with the defendant police officers and


1
 True and correct copies of the cited deposition excerpts are attached hereto as Exhibit A (DeNeal) and Exhibit B
(Plaintiff).

                                                         8
          2:18-cv-02312-CSB-EIL # 22          Page 9 of 13



whether the officers’ use of force was reasonable.” Jordan v. City of Chicago, 2011 U.S. Dist.

LEXIS 140909, at *6 (N.D. Ill. Dec. 8, 2011) (St. Eve, J.). Drugs and alcohol impact both

memory and behavior, both of which are critical in an excessive force case. Evidence of drug and

alcohol consumption is admitted regardless of whether there is scientific proof of exactly how

much of a substance the person consumed, because that evidence “is useful to the jury in

determining whether Defendant Officers’ use of force was reasonable under the totality of the

circumstances.” Id.; see also Smith v. Hunt, 2011 U.S. Dist. LEXIS 134, at *6 (N.D. Ill. Jan. 3,

2011) (admitting evidence that plaintiff in excessive force case had consumed heroin on the night

of the incident, and citing several cases that found such evidence admissible).

          WHEREFORE, for the foregoing reasons, this Court should DENY Plaintiff’s Second

Motion in Limine, and admit testimony and evidence regarding the circumstances of Plaintiff’s

arrest for domestic battery including Plaintiff’s intoxication, Plaintiff’s behavior, the fact that he

was arrested for domestic battery, and regarding Anderson’s knowledge of Plaintiff’s arrest for

domestic battery.


   III.      DEFENDANTS’ RESPONSE TO PLAINTIFF’S THIRD MOTION IN LIMINE

  PLAINTIFF’S MOTION THAT DEFENDANTS BE BARRED FROM MENTIONING
              EXHIBITS TO WHICH PLAINTIFF HAS OBJECTED

          Plaintiff’s Third Motion in Limine is premature. Defendants do not know which exhibits

Plaintiff has objected to, because the Final Pre-Trial Order has not been finalized and no exhibit

lists have been exchanged. Defendants therefore ask this Court to deny Plaintiff’s Third Motion

in Limine and reserve ruling until the exhibits to be used at trial (and objections thereto) are

known.

          WHEREFORE, for the foregoing reasons, this Court should DENY Plaintiff’s Third

Motion in Limine as premature.


                                                   9
         2:18-cv-02312-CSB-EIL # 22             Page 10 of 13



   IV.       DEFENDANTS’ RESPONSE TO PLAINTIFF’S FOURTH MOTION IN
             LIMINE

                      PLAINTIFF’S MOTION TO BAR REFERENCE TO
                         DEFENDANTS’ FINANCIAL CONDITION

         Plaintiff moves in limine to bar Defendants from making a defense of poverty to any

claim for compensatory damages. Plaintiff accurately states the law. Defendants do not expect to

raise any poverty defense to Plaintiff’s punitive damage claims, but should this change,

Defendants will so notify Plaintiff of that defense in advance of trial. Defendants do not object to

Plaintiff’s Motion in Limine, and agree to only raise any defense of poverty in response to any

arguments related to punitive damages.

         WHEREFORE, for the foregoing reasons, this Court should grant Plaintiff’s Fourth

Motion in Limine.


   V.        DEFENDANTS’ RESPONSE TO PLAINTIFF’S FIFTH MOTION IN LIMINE

                     PLAINTIFF’S MOTION TO EXCLUDE WITNESSES

         Defendants have no objection to Plaintiff’s Fifth Motion in Limine, so long as it is

applied to the witnesses for both parties.

         WHEREFORE, for the foregoing reason, this Court should grant Plaintiff’s Fifth Motion

in Limine.


   VI.       DEFENDANTS’ RESPONSE TO PLAINTIFF’S SIXTH MOTION IN LIMINE

  PLAINTIFF’S MOTION TO BAR REFERENCE TO PLAINTIFF’S ALCOHOLISM

         Plaintiff argues that Plaintiff’s drinking habits are not relevant to the issues to be tried in

this case. (Pltf.’s Mtn. in Limine, at p. 7). In the motion, however, Plaintiff materially misstates

the evidence, pretending there is a question of fact as to his intoxication during the occurrences

alleged in the complaint. Plaintiff did not deny being intoxicated on the date of the incident – he


                                                   10
        2:18-cv-02312-CSB-EIL # 22            Page 11 of 13



admitted it. At his deposition, while being shown video of his behavior in the booking area of the

jail, Plaintiff was asked the following questions:

       Q. Is your memory not good of what occurred in the booking area that evening?
       A. My memory's not good period sometimes.
       Q. Okay. And you said you had been drinking whiskey that night, correct?
       A. Yes.
       Q. Were you impaired by alcohol that evening?
       A. I was intoxicated a little, yes.

(Pltf.’s Dep., at p. 61). As stated above, Plaintiff’s victim in the underlying incident will testify

that Plaintiff was “very intoxicated.” (See Section II, supra). Moreover, in order to lay a

foundation for her observation of his intoxication, Ms. DeNeal should be allowed to testify that

she has seen Mr. Roberson intoxicated in the past as she did in her deposition, the circumstances

of those past observations, and the familiarity to her observations on the date of the incident.

Acevedo v. Canterbury, No. 03 C 0073, 2004 WL 1166602, at *1 (N.D. Ill. May 24, 2004)

(indicators of intoxication are “well within the experience of the average adult.”).

       To the extent that Plaintiff seeks to disallow evidence of Plaintiff’s drinking on other

occasions from those described above and this incident specifically, Defendants do not oppose

Plaintiff’s motion. However, the testimony of Ms. DeNeal’s observations of Plaintiff’s

intoxication should not be barred, as Plaintiff’s intoxication is unquestionably relevant to the

issues in this case (see Section II, supra), and necessarily foundational to her assessment of his

intoxication on the date in question.

       WHEREFORE, for the foregoing reasons, this Court should DENY Plaintiff’s Sixth

Motion in Limine.




                                                  11
       2:18-cv-02312-CSB-EIL # 22          Page 12 of 13



   VII.    DEFENDANTS’ RESPONSE TO PLAINTIFF’S SEVENTH MOTION IN
           LIMINE

           PLAINTIFF’S MOTION TO BAR REFERENCE TO PLAINTIFF’S
                        DELINQUENT CHILD SUPPORT

       Defendants do not intend to introduce evidence of Plaintiff’s delinquency and back-owed

child support payments and therefore do not oppose the motion, unless Plaintiff opens the door to

the introduction of such evidence.

       WHEREFORE, for the foregoing reasons, this Court should grant Plaintiff’s Seventh

Motion in Limine.




                                            Respectfully submitted,

                                            s/ Michael W. Condon
                                            MICHAEL W. CONDON, ARDC No. 06192071
                                            TONY S. FIORETTI, ARDC No. 06308997
                                            Attorneys for Defendants
                                            HERVAS, CONDON & BERSANI, P.C.
                                            333 Pierce Road, Suite 195
                                            Itasca, IL 60143-3156
                                            P: 630-773-4774       F: 630-773-4851
                                            mcondon@hcbattorneys.com
                                            tfioretti@hcbattorneys.com




                                               12
       2:18-cv-02312-CSB-EIL # 22          Page 13 of 13



                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

ANTHONY L. ROBERSON,                                )
                                                    )
              Plaintiff,                            ) Case No. 18-cv-2312
                                                    )
       vs.                                          )
                                                    ) Judge Colin Stirling Bruce
CORRECTIONAL OFFICER COLE                           )
ANDERSON, individually, and                         ) Magistrate Judge Eric I. Long
VERMILION COUNTY,                                   )
                                                    )
              Defendants.                           )

                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2020, I electronically filed the foregoing Defendants’
Response in Opposition to Plaintiff’s Motions in Limine with the Clerk of the District Court for
the Central District of Illinois, Urbana Division, using the CM/ECF system, which will send
notification to the CM/ECF participants.

TO:    Edward M. Fox
       Jaclyn N. Diaz
       Ed Fox & Associates
       300 W. Adams, Ste. 330
       Chicago, IL 60606
       efox@efoxlaw.com
       jdiaz@efoxlaw.com




                                            s/ Michael W. Condon
                                            MICHAEL W. CONDON, ARDC No. 06192071
                                            TONY S. FIORETTI, ARDC No. 06308997
                                            Attorneys for Defendants
                                            HERVAS, CONDON & BERSANI, P.C.
                                            333 Pierce Road, Suite 195
                                            Itasca, IL 60143-3156
                                            P: 630-773-4774       F: 630-773-4851
                                            mcondon@hcbattorneys.com
                                            tfioretti@hcbattorneys.com




                                               13
